DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions
Status of Claims 
Claims 1-20 of U.S. Application No. 16/703999 filed on 12/05/2019 have been examined. 

Office Action is in response to the Applicant's amendments and remarks filed12/10/2021. Claims 1-11, 15, 18-20 was amended. Claims 21 and 22 were added by applicant. Claims 14 and 17 were canceled. Claims 1-13, 15-16 and 18-22 are presently pending and are presented for examination.

Response to Remarks/Arguments
In regards to rejection under  35 U.S.C. § 112(d): Applicant’s arguments, filed 06/20/2013, with respect to claims 20 have been fully considered and are persuasive.  The previous rejections under 35 U.S.C. § 112 (d) to claims 20 have been withdrawn.
 In regards to rejection under 35 U.S.C. § 101: Applicant’s arguments and amendments, filed 12/10/2021, with respect to claims 1-20 have been fully considered and are not persuasive. The amendments do not overcome the 35 U.S.C. § 101 rejection, please see 35 U.S.C. § 101 rejection below. In regards to Applicant’s argument that “a pass route planning apparatus located in a vehicle" is added into claims 1-10. Therefore, the pass route planning method of claims 1-10 is performed by the pass route planning apparatus located in a vehicle, and cannot be performed by a user mentally or manually.”, (see Remarks, pg. 1). Examiner respectfully disagrees, such that each claim should be judged on its own merit. Meanwhile the Applicant’s claims show a method that determines an optimal passable route. The limitations 
In regards to rejection under 35 U.S.C. § 102 (b): Applicant’s amendments with respect to claims 1-20 have been fully considered and are not persuasive. Applicant is reminded that claims must be given their broadest reasonable interpretation. Applicant argues that Maura does not teach or suggest “determining, by the pass route planning apparatus, a current passable area according to the current road environment information, the current passable area being an area where an obstacle is excluded” Examiner respectfully disagrees. The examiner interprets paragraph 0120 and 0136 “according to the embodiment, when there is a nearby obstacle or the like (i.e., the safety evaluation score is low) or when a current lane in which the vehicle is traveling has a higher degree than a destination lane to which the vehicle will move, the control trajectory that keeps in the current lane is selected. In contrast, when there is no nearby obstacle 81 may be set such that one is set closer to the center, another is set closer to the right, and the other is set closer to the left. This structure makes it possible to control where (closer to the right, closer to the center, or closer to the left) the vehicle travels in the lane, thus allowing performance of more detailed autonomous driving assistance. For example, when there is an obstacle that occupies a part, not the whole, of the lane, the control trajectory may be set such that the position of travel of the vehicle moves to the right or left within the same lane. This allows such control that causes the vehicle to avoid the obstacle without making a lane change”. Therefore Maura still meets the scope of the limitation as currently claimed.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13, 15-16 and 18-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the concept of determining a passable route. This judicial exception is not integrated into a practical application. The claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exemplary claim 1:
	Regarding claim 1, applicant recites the following:

1. A pass route planning method, comprising: obtaining, by a pass route planning apparatus located in a vehicle, current road environment information in front of [[a]] the vehicle; determining, by the pass route planning apparatus, a current passable area according to the current road environment information, the current passable area being an area where an obstacle is excluded; setting, by the pass route planning apparatus, pass candidate points in the current passable area; and determining, by the pass route planning apparatus, a current optimal passable route according to the pass candidate points.

The claims recite a method, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 1A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim components are directed to the concept of determining a passable route. The obtaining environment information and determining a passing route is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Nothing in the claim elements precludes the steps from being performed entirely by humans. The use of one or more computing devices to perform activities that could otherwise be performed by humans is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose 
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.As a human operates a vehicle one mentally determines a current passable area at first, then sets pass candidate points in the passable area and calculates an optimal route. Examiner recommends adding clear vehicle control language to overcome the 101.

Regarding claims 2-10, collective functions merely provide generic computer implementation.
Regarding claim 11-13, 15-16, 18-19 and 21-22 applicant recites a computer-implemented method performing functionalities identical to those of the method of claim 1. The 
Regarding claim 20, applicant recites a computer-implemented method performing functionalities identical to those of the method of claim 1. The integration of an a nonvolatile memory in claim 20 does not integrate the judicial exception of claim 1 into a practical application of that exception or amount to significantly more than the judicial exception.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-13, 15-16 and 18-21 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maura et al. [US 2018/0345963 A1], hereinafter referred to as Maura.
 	As to Claim 1, 11 and 20, Maura discloses a pass route planning method, comprising: obtaining, by a pass route planning apparatus located in a vehicle, current road environment information in front of a vehicle ([0031, 0041, 0053, and 0092]); 5determining, by a pass route planning apparatus, a current passable area according to the current road environment information, the current passable area being an area where an obstacle is excluded ([0034-0036, 0120, 0136 and Fig. 18]); setting, by a pass route planning apparatus, pass candidate points in the current passable area ([0013, 0046, 0049, and 0054]); and determining, by a pass route ([0017, 0046, 0049, 0053 and 0067]).  

As to Claim 2 and 12, Maura discloses a method, wherein after the determining a current passable 10area according to the current road environment information, the method further comprises: if there are multiple current passable areas, determining a current optimal passable area from the current passable areas according to an optimal area selection policy ([0034-0036, 0120, 0136 and Fig. 18]); correspondingly, the setting pass candidate points in the current passable area is: setting the pass candidate points in the current optimal passable area ([0017, 0046, 0049, 0053 and 0067]).  

15 As to Claim 3 and 13, Maura discloses a method, wherein the determining a current passable area according to the current road environment information comprises: determining multiple current passable subareas from a current starting position to a current target position according to the current road environment information; and determining at least one current passable area according to the multiple current passable 20subareas arranged in order from the current start position to the current target position ([0017, 0046, 0049, 0053 and 0067]).  

As to Claim 4, Maura discloses a method, wherein the setting the pass candidate points in the current optimal passable area is: setting the pass candidate points in the current optimal passable area according to a candidate point setting policy ([0017, 0046, 0049, 0053, 0120, and 0136]).   

Claim 5 and 15, Maura discloses a method, wherein the setting the pass candidate points in the current optimal passable area according to a candidate point setting policy comprises: setting the pass candidate points according to a first density in a first preset area near a moving vehicle obstacle in the current optimal passable area ([0017, 0042, 0046, 0049, 0082, 0103 and 0105]).  

As to Claim 6 and 16, Maura discloses a method, wherein the setting the pass candidate points in the current optimal passable area according to a candidate point setting policy further comprises: setting the pass candidate points according to a second density in a second preset area away from the moving vehicle obstacle in the current optimal passable area, wherein the first 5density is greater than the second density ([0017, 0046, 0049, 0053, 0120, and 0136]).   


As to Claim 7, Maura discloses a method, wherein the determining a current optimal passable route according to the pass candidate points comprises: calculating multiple current passable routes according to the pass candidate points; determining the current optimal passable route from the multiple current passable routes 10according to an optimal route selection policy ([0042, 0046, 0049, 0082, 0103, 0120 and 0136]).  

As to Claim 8 and 18, Maura discloses a method, wherein the calculating multiple current passable routes according to the pass candidate points is: calculating the multiple current passable routes according to the pass candidate points using a route determining algorithm ([0032, 0049, 0084, 0085 and 0086]).  

15 	As to Claim 9 and 19, Maura discloses a method, wherein the determining the current optimal passable route from the multiple current passable routes according to an optimal route selection policy comprises: calculating safety indicators and/or comfort indicators corresponding to the multiple current passable routes;  20determining the current optimal passable route from the multiple current passable routes according to the safety indicators and/or the comfort indicators corresponding to the multiple current passable routes ([0013, 0017, 0026, 0052 and 0082]).  

As to Claim 10 and 20, Maura discloses a method, wherein each of the safety indicators at least comprises: a distance indicator of a current passable route with respect to a moving vehicle 25obstacle and lane lines; and each of the comfort indicators at least comprises: a curvature indicator of the current passable route ([0017, 0042, 0045, 0049, 0082, 0105 and 0106]).  

As to Claim 21, Maura discloses a method, wherein the optimal area selection policy is that a current passable area closest to a target average position is selected from the multiple current passable areas as the current optimal passable area, or a current passable area farthest from an edge of lane lines, that is, located closest to a center of a lane, is selected from the multiple current passable areas as the current optimal passable area ([0034-0036, 0120, 0136 and Fig. 18]).
Allowable Subject Matter
Claims 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach a wherein the current target position 


	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189632.  The examiner can normally be reached on Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jabr Fadey can be reached on 572-272-1516 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/YAZAN A SOOFI/Primary Examiner, Art Unit 3668